829 F.2d 39
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl McDANIEL, Plaintiff-Appellant,v.STATE OF OHIO, County of Franklin, City of Columbus, Cota,Inc., Union, Defendants-Appellees.
No. 87-3074
United States Court of Appeals, Sixth Circuit.
September 16, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
On January 20, 1987, this pro se plaintiff filed a request to proceed in forma pauperis and a complaint in the district court for the Southern District of Ohio.  In his complaint, McDaniel alleged generally that his constitutional rights had been violated by the failure of the defendants to resolve a continuing labor dispute between COTA, a public transportation provider in central Ohio, and its employees' union.  After granting the plaintiff's request to proceed in forma pauperis, the district court dismissed the plaintiff's complaint without service pursuant 28 U.S.C. Sec. 1915(d).  In so doing, the district court concluded that the plaintiff had failed to allege the denial of a federally protected right.


3
Having reviewed the record and the briefs of the parties, we conclude that the district court properly dismissed the plaintiff's action as frivolous pursuant to Sec. 1915(d).  Accordingly, for the reasons set forth in the order of the district court, we affirm the judgment of the district court as entered on January 20, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  The plaintiff's motion to proceed in forma pauperis in appeal is hereby granted.